Per Curiam.  Change of Venue. An order for a change of venue in a civil case is made upon the condition that the Clerk’s fees shall be paid by the party in whose favor it is granted within fifteen days from granting the order. If a satisfactory arrangement is not made to pay the Clerk’s fees within that time the order becomes void, and the court making it retains jurisdiction of the cause. Haglin v. Rogers, 37 Ark., 491. It is incumbent upon the appellant, who relies upon the failure of the jurisdiction of the court in which the order is made, to show affirmatively the facts which deprive it of jurisdiction, and where the record shows only that an order for a change of venue was made, and thereafter a voluntary submission to trial by the parties, it will be presumed that the conditions upon which the order was made have not been complied with. Under the issues made by the pleadings in this case, the only question for the jury’s consideration was whether the defendant was entitled to a deduction from the amount sued for. The question was submitted to them under fair instructions from the court, upon conflicting evidence, and the jury found for the plaintiff. Affirm.